Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  	The amendment filed November 19, 2021, is acknowledged and has been entered.  Claims 1, 15 and 17 have been amended.   

2.  	Claims 1-3, 5, 15 and 17 are pending and are under examination.


Grounds of Rejection Withdrawn

3.	Applicant's amendment has obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action.

New Grounds of Rejection 

4.	The following is a quotation of 35 U.S.C. 112(b):
 (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out   
                 and distinctly claiming the subject matter which the inventor or a joint inventor regards as the 
                 invention.

5.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.	Claims 1-3, 5, 15 and 17 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are indefinite because they use the term “about 0.21” of an isolated peptide is administered without specifying the units of the 0.21 that is administered.  Is 0.21 mg, 0.21 g, 0.21 moles, 
Accordingly, it is submitted that the claim fails to delineate the metes and bounds of the subject matter that Applicant regards as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter.  



Claim Rejections - 35 USC § 112

7.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

8.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.



9.	Claims 1-3, 5, 15 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This is a NEW MATTER rejection.
Claim 1 has been amended to recite: A method of reducing the need for subsequent invasive surgical intervention in treatment naive humans having benign prostatic hyperplasia (BPH) who had not previously taken an additional active agent for BPH, comprising: (a) selecting treatment naive humans having BPH who had not previously taken an additional active agent; and (b) administering to the 0.005 mg/kg to about 0.21  of an isolated peptide consisting of the amino acid sequence in SEQ ID NO. 66 (Ile-Asp-Gln-Gln-Val-Leu-Ser-Arg-Ile-Lys-Leu-Glu-Ile-Lys-Arg-Cys-Leu) to reduce invasive surgical procedures within 2 years from administration by an amount within the range of from about 75 to 95 %, when compared to treatment naive humans having BPH receiving a placebo.
Claim 15 has been amended to recite: A method of reducing the need for subsequent invasive surgical intervention in humans having benign prostatic hyperplasia (BPH) comprising: (a) administering to the human an isolated peptide consisting of the amino acid sequence in SEQ ID NO. 66 (Ile- Asp-Gln-Gln-Val-Leu-Ser-Arg-Ile-Lys-Leu-Glu-Ile-Lys-Arg-Cys-Leu); and (b) administering to the human from about 0.005 mg/kg to about 0.21 of the isolated peptide a second time at about 1 to 2 years after the administration in (a) to reduce invasive surgical procedures within 2 years from administration in (a), by an amount within the range of from about 45 % to about 100 %, when compared to humans having BPH receiving the peptide only once.
Claim 17 has been amended to recite: A method of reducing the need for subsequent invasive surgical intervention in treatment naive humans having benign prostatic hyperplasia (BPH) who had not previously taken an additional active agent for BPH comprising: (a) selecting treatment naive humans having BPH who had not previously taken an additional active agent; and (b) administering to the treatment naive human from about 0.005 mg/kg to about 0.21 of an isolated peptide consisting of the amino acid sequence in SEQ ID NO. 66 (Ile-Asp-Gln-Gln-Val-Leu-Ser-Arg-Ile-Lys-Leu-Glu-Ile-Lys-Arg-Cys-Leu) to reduce invasive surgical procedures within 2 years from administration by an amount within the range 4of from about 85% to about 90%, when compared to treatment failure humans having BPH to whom the isolated peptide was administered.
At page 7 of the response Applicant has indicated support for the amendments can be found in revised paragraph 157 which has been revised by examples in the patents incorporated by reference in this paragraph to recite the human equivalent dose now in the revised paraphaph.
Contrary to Applicant's assertion, however, it does not appear that the specification, including the claims, figures and patents incorporated by reference, as originally filed, provides written support for the instant language of the claims.
In this case, the disclosure of paragraph 157 original set forth certain patents and incorporated by reference the patents so that paragraph 157 now recites a human equivalent dose of 0.005 mg/kg to about 0.21 mg/kg.


Secondly, paragraph 157 sets forth that the peptide causes cell death “in normal rodent muscle tissue, subcutaneous connective tissue, dermis and other tissue” and the paragraph does not recite that the human equivalent dose of about 0.005 mg/kg to about 0.21 mg/kg could be used in the claimed methods of reducing the need for subsequent invasive surgical intervention in treatment naïve humans having BPH, reducing the need for subsequent invasive surgical intervention in humans having BPH or reducing the need for subsequent invasive surgical intervention in treatment naive humans having BPH who had not previously taken an additional active agent for BPH treated with the claimed peptide to achieve the claimed reduction percentages of surgical intervention.  Here, the recited human equivalent dose of about 0.005 mg/kg to about 0.21 mg/kg might be used as a starting point to determine the amount to achieve the claimed results, but the specification does not provide evidence that the recited human equivalent dose of about 0.005 mg/kg to about 0.21 mg/kg achieves the claimed result.  
Notably, paragraph 143 states that “Actual dosage levels of active ingredients in the compositions of the embodiments may be varied to obtain an amount of NTP peptide and additional active agent that is effective to obtain a desired therapeutic 63 PATENTAttorney Docket No. 063307.0440704response for a particular composition and method of administration. The selected dosage level therefore depends upon the desired therapeutic effect, the route of administration, the desired duration of treatment, and other factors.”  Therefore, it is apparent that the specification did not contemplate that a human equivalent dose of about 0.005 mg/kg to about 0.21 mg/kg achieves the claimed results in claims 1, 15 and 17.
With respect to the claimed methods as further evidence of this it is noted that the examples administer some unknown amount of the peptide and these examples do not show reducing invasive surgical procedures within 2 years from administration by the range from about 75 to 95 %, when compared to treatment naive humans having BPH receiving a placebo, reducing invasive surgical procedures within 2 years from administration in (a), by an amount from about 45% to about 100 %, when compared to humans having BPH receiving the peptide only once or reducing invasive surgical procedures within 2 years from administration by an amount within the range 4of from about 85% to about 90%, when compared to treatment failure humans having BPH to whom the isolated peptide was administered.  These examples show reduction of surgical intervention of 33.3%, 80% and 88% but none show a reduction of 90%, 95% or 100% and not one show the amount of peptide used to achieve the reduction.  There is no evidence or support in the specification that the inventors originally contemplated that a 
Otherwise these issues might be resolved if Applicant were to point to other disclosures in the specification, including the claims, as originally filed, which are believed to provide the necessary written support for the language of the instant claims. 

Response to Arguments
While this is a new ground of rejection Applicant’s arguments are addressed below.

In the response, Applicant has submitted that, 

“As noted above, a person having ordinary skill in the art would know and understand that the
examples of the present application, as well as those in U.S. Patent Application Publication
Numbers 2016/0215031, and 2016/0361380, each of which is incorporated by reference in
paragraph [0157] of the present specification, report on human clinical trials. Prior to the filing
date of the present application, authors had reported on some of the preliminary results of the
Nymox clinical trials, including Shore and Kunit, both of record in the present application.
Shore discloses that the amounts of NX-1207 (the claimed peptide) that were administered
ranged from 2.5 to 10 mg, with a low dose of 0.125 mg also administered for comparison
purposes. Shore, 2011, at pg. 379, right-hand column. Assuming an average male weight of
about 85 kg, which is entirely reasonable, results in a range of from about 0.425 mg to about
17.85 mg. The dosages reported in the literature prior to the present application filing date fall
squarely within the range recited by the present claims. Kunit likewise reports dosages of 2.5,
5.0, and 10.0 mg. Kunit at 68, right-hand column.

The present specification therefore provides written description support for the human
equivalent dosage amounts recited by the claims, and the published literature reporting on the
clinical trials carried out by the applicant confirm these amounts. Applicant respectfully
submits that a person having ordinary skill in the art would have recognized that the inventor
was in possession of the claimed dosage range at the time the application was filed.” and that,

“The incorporated by reference documents establish that direct administration of the claimed 

In response, a dose range of about 0.425 mg to about 17.85 mg does not appear to have been shown to achieve the claimed results. One of skill in the art would not have recognized that a human equivalent dose calculated based on doses given to rats would achieve the claimed results because the instant specification states that “the selected dosage level therefore depends upon the desired therapeutic effect, the route of administration, the desired duration of treatment, and other factors” (See paragraph 143).  Therefore, it is not apparent that the specification as filed originally contemplated the instantly pending claims as further detailed above.

Conclusion
10.	No claims are allowed.

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,					
Brad Duffy					
571-272-9935


/Brad Duffy/
Primary Examiner, Art Unit 1643
March 3, 2022